               UNITED STATES DISTRICT COURT

               SOUTHERN DISTRICT OF GEORGIA

                      STATESBORO DIVISION


DANNY D. IRICK,

     Movant,

V.                                                CV618-087
                                                  CR608-001
UNITED STATES OF AMERICA,

Respondent.




                               ORDER


     After a careful^ novo review of the record in this case, the Court

concurs with the Magistrate Judge's Report and Recommendation(R&R),

to which no objections have been filed.       Accordingly, the R&R is

ADOPTED, and this case is DISMISSED.

     Further, a prisoner seeking rehef under 28 U.S.C.§ 2255 must obtain

a certificate of appealability ("COA") before appealing the denial of his

application for writ of habeas corpus. 28 U.S.C. § 2253(c)(1)(B). This

Court "must issue or deny a certificate of appealability when it enters a

final order adverse to the applicant." Rule 11(a) to the Rules Governing

Section 2255 Proceedings. This Court should grant a COA only if the
prisoner makes a "substantial showing of the denial of a constitutional

right." 28 U.S.C. § 2253(c)(2). For the reasons set forth in the Report and

Recommendation, and in consideration of the standards enunciated in

Slack V, McDanlel,529 U.S.473,482-84(2000), movant has failed to make

the requisite showing. Accordingly, a COA is DENIED in this case.^

Moreover, because there are no non-frivolous issues to raise on appeal, an

appeal would not be taken in good faith. Accordingly, movant is not

entitled to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3).

         ORDER ENTERED at Augusta, Georgia,this^^^^ day of October,
2018.




                                              I       J. RANQApJALL. CHIEF JUDGE
                                                      UNITED^ATES DISTRICT COURT
                                                  ^SeUTHfjRN DISTRICT OF GEORGIA




1 "If the court denies a certificate, [a party] may not appeal the denial but may seek a certificate from the court of
appeals under Federal Rule of Appellate Procedure 22." Rule 11(a)to the Rules Governing Section 2255 Proceedings.
